JUSTICE SCOTT delivered the opinion of the court: The defendant, Richard Joseph Newell, a/k/a Joe Newell, appeals from his conviction of burglary. The defendant was convicted on the basis of accountability for the actions of codefendants Ricky Barnes, David Snyder, and David Bence. We reverse the defendant’s conviction. The defendant argues initially on appeal that he was not proven guilty beyond a reasonable doubt. The evidence adduced at trial consisted primarily of the testimony of the codefendants. Codefendant Ricky Barnes testified for the State while David Snyder and David Bence testified on behalf of the defendant. The uncontroverted evidence at trial demonstrated that during the week of March 15, 1982, Barnes, Snyder and Bence drove in the defendant’s truck to an unoccupied house owned by Floyd Bolton. Barnes entered the house through a window and then opened the door for Snyder and Bence. The three men selected several pieces of antique furniture, silverware and a clock and loaded them into the truck. After they returned to Bence’s house in Quincy, Barnes alone left to sell the furniture. Barnes returned with $250, which was divided equally between the three men. The disputed evidence concerned the defendant’s role in the burglary of the Bolton house. Barnes testified that the defendant was present when the decision to take the furniture from the house was made and that the defendant advised them of the location of the house. Barnes further testified that the defendant gave him the use of the truck in furtherance of the decision to steal from the Bolton house. Barnes stated that he paid one-third of his share of the proceeds to the defendant as partial payment on a debt. Conversely, Bence and Snyder both testified that the defendant was not present when the decision to burglarize the Bolton house was made. Bence testified that the three men decided to break into the house while driving aimlessly and smoking marijuana on the day of the offense. Both Bence and Snyder testified that they did not see the defendant on the day of the offense. Bence and Snyder each testified that Barnes drove the defendant’s truck so frequently that they believed the truck belonged to Barnes. Finally, Bence testified that he had originally learned of the Bolton house when he passed by the house and not from information given him by the defendant. Thus, the only evidence of the defendant’s accountability for the burglary was the testimony of Barnes. As noted above, in exchange for his testimony, Barnes was not prosecuted for the instant offense. According to Barnes’ testimony, however, the agreement not to prosecute was reached after giving his confession implicating the defendant.  While it is true that the testimony of a single credible witness is sufficient to establish a defendant’s guilt beyond a reasonable doubt (People v. Rodriquez (1981), 100 Ill. App. 3d 244, 426 N.E.2d 586), we find that the testimony of Barnes was insufficient to establish the defendant’s guilt in the instant case. Accomplice testimony is subject to careful scrutiny. Such testimony may be the basis of a conviction only if it is sufficient to prove the defendant guilty beyond a reasonable doubt. People v. Wilson (1977), 66 Ill. 2d 346, 362 N.E.2d 291.  In the instant case, Barnes’ testimony was not sufficient to prove the defendant guilty in light of the testimony of the two remaining accomplices. The testimony of Snyder and Bence created a reasonable doubt whether the defendant solicited, aided or abetted the others in the commission of the burglary. Therefore, the judgment of the circuit court of Hancock County is reversed. Reversed. ALLOY, J., concurs.